—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Palmieri, J.), dated February 1, 2001, as granted the defendants’ cross motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
*343The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint, as they submitted admissible evidence demonstrating their entitlement to judgment as a matter of law, and the plaintiffs failed to come forward with competent evidence to raise a triable issue of fact (see, Smith v Askew, 264 AD2d 834; Decayette v Kreger Truck Renting, 260 AD2d 342; Ryan v Xuda, 243 AD2d 457; Yagliyan v Gun Shik Yang, 241 AD2d 518; Marshall v Albano, 182 AD2d 614; Pagano v Kingsbury, 182 AD2d 268). Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.